Citation Nr: 0732707	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	 Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, for the period 
from June 24, 2002  to June 10, 2003.

2.	 Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, for the period 
from August 1, 2003.

3.	 Extension of a total temporary rating beyond July 31, 
2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

The veteran was scheduled for a travel board hearing in June 
2007, but failed to report.  His request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2006).

The veteran has submitted medical evidence in support of 
secondary service connection for a right knee disability.  
This claim is referred to the RO for appropriate action.

The issue of extension of a temporary total disability rating 
due to convalescence after surgery is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	 From June 24, 2002 to June 10, 2003, the veteran's left 
knee disability was manifested by severe guarding, tenderness 
to palpation, and from limited to full range of motion with 
crepitus throughout and pain on motion; instability was not 
demonstrated.

2.	 From August 1, 2003 onwards, the veteran's left knee 
disability is manifested by tenderness to palpation on the 
medial side, pain in the anterior of the knee, normal 
extension, and limitation of flexion to 100 degrees; 
instability is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the left knee, from June 24, 2002 to June 10, 
2003, are not met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5260, 5261 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

2.  The criteria for a disability rating in excess of 10 
percent for the left knee, from August 1, 2003, onwards are 
not met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5260, 5261 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006).  
The United States Court of Appeals for Veterans' Claims 
(Court) has held that this notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2007). 

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a left knee disability.  In 
this context, the Board notes that a substantially complete 
application was received in June 2002.  In September 2002 the 
veteran was notified of the information needed to obtain an 
increased rating and of his and VA's respective duties for 
obtaining evidence.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  A  June 2004 Statement of the Case 
(SOC) also detailed the laws and regulations applicable to 
increased rating of the veteran's left knee disability.  The 
veteran has meaningfully participated in the process and has 
consistently responded with updated relevant information.  
Therefore, the Board finds, it is non-prejudicial to the 
veteran to decide this claim.

With respect to the duty to assist, the Board notes that the 
veteran underwent a VA examination of his left knee in 
October 2002.  The claims folder contains reports of private 
and VA post service treatment and examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found that there is 
any outstanding evidence with respect to the veteran's claim.  
The veteran's statement correctly notes that the  statement 
of the case lists a May 2003 VA examination that is not of 
record.  Such Statement of the Case goes on to quote the VA 
examination dated October 2002.  Therefore, the Board finds 
that the RO improperly dated the evidence reviewed and that 
all applicable evidence has been associated with the claims 
file. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id. 

The veteran's left knee disability is currently assigned a 10 
percent disability rating pursuant to diagnostic code (DC) 
5010.  Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to 
trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis, which is rated under DC 5003.  Under 
38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC for the 
specific joints involved.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate DC, a 10 percent rating is for application 
for each such major joint affected by limitation of motion, 
to be combined, not added under DC 5003.  

Limitation of leg motion is rated under DCs 5260 and 5261.  A 
knee disability can be rated for both limitation of leg 
flexion under DC 5260 and limitation of leg extension under 
DC 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  Under 
DC 5260, a non-compensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is for application where flexion is limited to 
30 degrees.  Finally, a 30 percent rating applies where 
flexion is limited to 15 degrees.

From June 24, 2002 through June 10, 2003

Applying the range-of-motion criteria to the facts of this 
case, during the time period from June 24, 2002 through June 
10, 2003, the veteran underwent a VA examination in October 
2002.  The veteran had severe guarding which made the veteran 
"almost impossible to examine."  VA treatment reports from 
December 2002 and March 2003 indicate limited range of motion 
of the left knee.  An April 2003 private treatment report 
indicates that the veteran had full range of motion with 
crepitus throughout and pain at the extremes. 

These findings meet the criteria for a 10 percent rating 
under DC 5260, based on noncompensable limitation of flexion 
with demonstrated pain, decreased strength and endurance, and 
increased fatigability.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  

From August 1, 2003 onwards

As of August 2003, the veteran's left knee demonstrated 
motion from 0 degrees of extension to 100 degrees of flexion 
when examined in October 2003.  The examiner indicated pain 
of the anterior aspect of the knee and tenderness to 
palpation on the medial side of the knee.  No other range of 
motion findings for this time period on appeal are of record.

These findings meet the criteria for a 10 percent rating 
under DC 5260, based on noncompensable limitation of flexion 
with demonstrated pain, decreased strength and endurance, and 
increased fatigability.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  

Alternate ratings for both periods on appeal

Under DC 5261, a non-compensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is for application where extension is limited 
to 15 degrees.  A 30 percent rating applies where extension 
is limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent rating is warranted where extension is limited to 45 
degrees.  The veteran has normal extension both before and 
after his left knee surgery and is therefore not entitled to 
a separate rating for limitation of extension during either 
period on appeal.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate DC.  The evidence 
of record fails to demonstrate ankylosis, recurrent 
subluxation or dislocated semilunar cartilage, thus, a higher 
rating is not possible under DCs 5256, 5257 or 5258.  The 
evidence of record also fails to indicate removed semilunar 
cartilage or genu recurvatum, therefore an additional rating 
for the left knee under 5259 or 5263 is not applicable.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of a 10 percent disability rating for either period on 
appeal.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against higher ratings than these, that doctrine is not 
applicable for the instant appeals.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

A disability rating in excess of 10 percent for the left 
knee, from June 24, 2002, through June 10, 2003, is denied. 
  
A disability rating in excess of 10 percent for the left 
knee, from August 1, 2003, onwards, is denied. 


REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is necessary with respect to the 
veteran's claim for an extension of a temporary total 
disability rating due to convalescence after left knee 
surgery.  

The veteran submitted a statement and supporting evidence in 
September 2004 regarding his right knee disability as 
secondary to his service-connected left knee disability.  
Such submissions have not been addressed.

An August 2004 private physician's statement indicates that 
the veteran required six months of convalescence and recovery 
due to surgeries on both his left and non-service connected 
right knees.  Such statement does not suffice in order to 
grant an extension to the veteran's temporary total 
disability rating.  Separation between the treatment, 
convalescence and recovery after and due to the left knee 
surgery from that due to the right knee surgery is necessary.  
Distinction between total immobility after the veteran's left 
knee surgery in June 2003 and the time needed for recovery is 
vital in defining a temporary total disability rating period.

Accordingly, the case is REMANDED for the following actions:

1.	Forward the claims folder to an 
appropriate physician to consider the 
August 2004 statement of Dr. Dial. as 
well as the veteran's records of 
treatment following the June 2003 
arthroscopy of the left knee.  The 
reviewer should provide an opinion as to 
when, following the arthroscopy, the 
veteran no longer required convalescence; 
or no longer had severe postoperative 
residuals such as incompletely healed 
surgical wounds, therapeutic 
immobilization of a major joint, or the 
necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited).

2. Upon completion of the above, 
readjudicate this issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this remand is to comply with governing law 
and adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand portion is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643


 Department of Veterans Affairs


